ON THE MERITS
Department 1.
This is an appeal by defendant from a judgment holding him in contempt. The facts are briefly these: The relator, alleging ownership in itself of certain city warrants that had been issued to defendant on certain construction contracts and of a certain sum of money claimed to have been paid defendant on said work, commenced suit in the circuit court for Clatsop county to recover the same from defendant. Upon the filing of the complaint, an ex parte restraining order was issued by the Honorable H.K. Zimmerman, the circuit judge of said court. Under its terms the defendant was enjoined from transferring the warrants. It also contained a mandatory provision requiring defendant to immediately deliver said warrants and money to the clerk of the court. The complaint, summons and restraining order were duly served on defendant. Immediately after such service defendant seasonably filed an affidavit of prejudice against said circuit judge under Oregon Code 1930, § 1-405, et seq., but failed to comply with said restraining order and thereupon the relator caused an affidavit to be filed, seeking to have the defendant punished for contempt for failing to comply with the restraining order. Based upon said affidavit, Judge Zimmerman issued a warrant for the arrest of defendant. Defendant was brought before the court and, without filing any additional affidavit of prejudice, he filed a demurrer to the sufficiency of the affidavit and contended that, because of the affidavit of prejudice filed in the equity suit, *Page 613 
Judge Zimmerman was disqualified from hearing the contempt proceedings. His objections were overruled as was likewise the demurrer and, without the offering of any evidence to establish the truth of the charges made in the affidavit in the contempt proceedings, defendant was found guilty of contempt and was sentenced to imprisonment in the county jail until the warrants and money were deposited with the county clerk. He was also fined the sum of $100 and sentenced to imprisonment in the county jail one day for each $2 of said fine until paid. From this judgment he has appealed.
The preliminary injuction order for the violation of which defendant was held to be in contempt was one which had been granted pursuant to the prayer of the complaint in the equity suit. The office of a preliminary injunction is to preserve the status quo so that, upon the final hearing, full relief may be granted. Mandatory injunctions are but rarely issued and should be issued only in extreme cases and where the right to such relief is clear. Here it was granted upon the wholly unsupported allegations of the complaint and without a hearing. It required the defendant to deposit with the clerk of the court certain warrants and certain moneys, which the complaint alleged had been issued and paid to defendant, without any showing that he had the same or any part thereof in his possession or under his control. Under such circumstances defendant had a clear right, if the facts were such as to justify him in so doing, to apply to a circuit judge not disqualified for the modification or discharge of the injunction order. This relief could be granted only upon an application made in the equity suit and by a judge sitting in that suit who was not at the time disqualified. *Page 614 
The sole object of instituting the contempt proceedings, and the only purpose such proceedings could accomplish, was to enable plaintiff to obtain the remedy sought in the equity suit. The contempt, therefore, was a civil, and not a criminal, contempt. Under such circumstances, we are unanimously of the opinion that, after the filing of the affidavit of prejudice, Judge Zimmerman was as much disqualified to order the arrest of the defendant or to sit and try the contempt proceedings as he was to proceed in the trial of the equity suit.
The judgment appealed from will, therefore, be reversed.
BELT and KELLY, JJ., concur. *Page 615